Citation Nr: 1501455	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-03 483	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the VA RO in Atlanta, Georgia, from which the appeal was certified.  This claim was previously remanded in November 2013 and September 2014 Board decisions.


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty service.

2.  The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty service or that bilateral hearing loss manifested within one year of separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for bilateral hearing loss in August 2010.  In November 2013, the Board found this examination inadequate for purposes of determining service connection and remanded the claim for an additional examination.  Pursuant to the Board's November 2013 remand, the Veteran underwent VA examination again in January 2014.  In September 2014, the Board again found the opinion inadequate and remanded the claim for an additional examination.  In October 2014, a VA examiner provided a third examination and opinion.  Upon review, the Board finds the October 2014 VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the November 2013 and September 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to loud noises working on B-52 aircrafts on the flight line.  He states that since separation from active duty service, he has not worked in an extremely noisy environment, and that he began noticing hearing loss in approximately 2008.  

The record reflects a diagnosis of bilateral sensorineural hearing loss during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service injury, event, or illness, the Veteran's service personnel records indicate he served as an aircraft mechanic.  The Veteran reported that his job location was on the flight line.  As such, the Board finds there is evidence of exposure to acoustic trauma during active duty.

With respect to the nexus between the Veteran's current bilateral hearing loss and in-service exposure to acoustic trauma, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United State Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran underwent a VA audiology consult in May 2010 prior to filing his claim.  In the report, the VA audiologist opined that it was plausible that hearing loss was at least in part related to active duty service.  The VA audiologist based the opinion on the Veteran's reports of in-service noise exposure and the fact that the Veteran's hearing loss had characteristics of noise-induced hearing loss, but provided no further rationale.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  The VA audiologist did not address any noise exposure after separation from active duty.  Additionally, the VA audiologist did not review or comment on hearing examinations conducted during active duty.  Here, the Board finds the language of the VA audiologist's opinion too speculative in nature, and notes that it is not based on an analysis of all of the data available.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Therefore, the Board affords the opinion very little probative value.

The Veteran underwent VA examination in October 2014.  The VA examiner reviewed the Veteran's present degree of hearing loss, claims file, service and medical history, and related literature.  The VA examiner considered all in-service hearing examinations, and applied correction factors for calibration differences between older and more recent hearing tests.  The VA examiner commented that the enlistment hearing exam showed a whispered hearing test for both ears.  He reported that such tests are not sensitive to high frequency hearing loss and are not considered valid measurements of hearing; therefore, any high frequency hearing loss that may have occurred prior to the Veteran's enlistment into active duty may not have been detected.  However, the VA examiner found it probative that a hearing examination completed in February 1959, seven days after entry into active duty, showed normal hearing in both ears from 500 to 6000 Hertz.  Hearing conservation examinations completed from May 1960 through April 1962 and the separation examination completed in September 1963 also showed normal hearing in both ears.  The VA examiner found no evidence of significant threshold shifts in either ear when compared to the enlistment hearing examination and no objective evidence of acoustic trauma.  Additionally, the Veteran reported significant occupational and recreational noise exposure after active duty, including work in a manufacturing plant and General Motors factory as well as operation of a sawmill.  The examiner concluded that based on his review of the record and examination of the Veteran, his hearing loss was less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis (age-related hearing loss), and/or some other etiology.

The Board finds that the only competent medical opinion in this case is the October 2014 VA opinion, which is negative to the Veteran's claim.  First, the opinion was based on a complete audiological evaluation of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically commented on the VA treatment records, opinions, and lay evidence, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez, 22 Vet. App. 295.  Therefore, the Board finds the October 2014 VA opinion deserves highly probative value.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In a June 2010 written statement, the Veteran stated that he had not noticed the onset of hearing loss until about two years earlier.  He also reported that he had not worked in an extremely noisy environment since separation from active duty.  In a written statement received in January 2012, the Veteran indicated that the B-52s he worked with had eight extremely loud jet engines and that he wore ear protection.  As bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, a veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, the Board finds the Veteran's statements regarding the onset of his bilateral hearing loss have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran first indicated in June 2010 that he had not noticed hearing loss until about two years before.  However, as the appeal process continued, the Veteran's statements as to his symptoms changed to reflect reports of experiencing hearing loss since active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  In the August 2010 and January 2014 VA examination reports, the examiners noted that the Veteran complained of hearing loss since military service.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first notation of complaints concerning bilateral hearing loss is found in a VA treatment record from an audiology consult in May 2010, approximately 47 years following separation from service.  Here, the Board finds that if a reasonable person were having difficulty hearing, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing reflected on the separation examination, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


